DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/567,947 filed on January 4, 2022.  Currently claims 1 and 2 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

3.	Applicant’s disclosure of related application information as described in paragraph [0001] of the specification is acknowledged.

Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claims 1 and 2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 2 of prior U.S. Patent No. 11,251,611 B2 (Application No. 16/895,098, hereinafter “611 patent”).  This is a statutory double patenting rejection.
	It is noted that claim 1 of the instant application and claim 1 of 611 patent are not verbatim copy of each other.  However, the difference is slight, and therefore rejected under the statutory double patenting rejection. Line 4 of claim 1 recites: “the first output is derived from a regenerated power signal.”  The corresponding part of claim 1 of 611 patent recites “the first output is based on a regenerated power signal.”  The distinction is slight, and it can’t be interpreted that one method is modified, improved or changed from the other in a substantial manner.  In a second instance, in claim 1 of the instant application claims “the power switch circuitry couples the power source selector to a peripheral device main circuity.” The corresponding part of claim 1 of 611 patent limits “the power switch circuitry couples the power source selector to a main circuitry of the peripheral electronic device.”  The words are differently arranged, however, they are claiming the same subject matter.  Accordingly, it is the Examiner’s position that claim 1 of the instant application is a substantial duplicate of claim 1 of 611 patent. 
	Claim 2 of the instant application is a verbatim copy of claim 2 of 611 patent. 
 This is a statutory double patenting rejection, and filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
November 14, 2022